                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


SAMUEL DANIELS,

       Petitioner,

v.                                                                     No. 19-cv-0176 JCH/SMV


MARK GALLEGOS,

       Respondent.

                      ORDER GRANTING LEAVE TO PROCEED
                          PURSUANT TO 28 U.S.C. § 1915(b)
                     AND TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on Petitioner Samuel Daniels’ Motion and Affidavit

for Leave to Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 2] and Petitioner’s Second Motion and

Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 4]. Petitioner filed his first

Prisoner’s Motion and Affidavit on March 4, 2019. [Doc. 2]. Petitioner’s Motion was not signed,

and the attached inmate account statement indicated that he had sufficient funds in his account to

pay the $5 filing fee for this proceeding. On April 5, 2019, the Court entered an Order to Cure

Deficiencies, ordering Petitioner to submit a signed application to proceed under § 1915 and to

explain why he is unable to pay the $5 filing fee despite the $142.02 balance in his inmate account.

[Doc. 3] at 2.

       In response to the Order to Cure Deficiency, Petitioner filed his second Prisoner’s Motion

and Affidavit on April 12, 2019. [Doc. 4]. The second Motion is signed under penalty of perjury

and states that Petitioner’s inmate account has been depleted to $0. Id. at 3. The Court will grant
Petitioner leave to proceed in forma pauperis under § 1915. However, because Petitioner’s filings

indicate that he occasionally receives money from outside sources, the Court will still require him

to pay the $5 filing fee. See Baker v. Suthers, 9 F. App’x 947, 949 (10th Cir. 2001) (“[W]hen a

prisoner has the means to pay an initial partial filing fee and instead spends his money on amenities

at the prison canteen or commissary, he should not be excused for failing to pay the initial partial

filing fee.”). Petitioner will be ordered to make monthly payments of 20% of the preceding

month’s income credited to his account until the $5 filing fee is paid in full or show cause why the

designated payments should be excused.

       IT IS THEREFORE ORDERED that Petitioner’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 2] and Petitioner’s Second Motion and Affidavit for

Leave to Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 4] are GRANTED.

       IT IS FURTHER ORDERED that Petitioner make monthly payments of 20% of the

preceding month’s income credited to his inmate account until the $5 filing fee is paid in full or

show cause why the designated payments should be excused.

       IT IS SO ORDERED.



                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                 2
